Exhibit 10.19

 

SECOND AMENDMENT

TO THE

CAREMARK RX, INC. 1992 STOCK INCENTIVE PLAN

(FORMERLY THE AMENDED & RESTATED

MEDPARTNERS, INC. INCENTIVE COMPENSATION PLAN)

 

This Second Amendment to the Caremark Rx, Inc. 1992 Stock Incentive Plan
(formerly the Amended & Restated Medpartners, Inc. Incentive Compensation Plan)
(the “Plan”) to be effective as of January 12, 2001.

 

WITNESSETH:

 

WHEREAS, Caremark Rx, Inc. (the “Company”) currently sponsors and maintains the
Caremark Rx, Inc. 1992 Stock Incentive Plan (formerly the Amended & Restated
Medpartners, Inc. Incentive Compensation Plan) (the “Plan”); and

 

WHEREAS, Section 7.9 of the Plan grants the Compensation Committee of the Board
the power at any time to amend the Plan, and the Compensation Committee now
wishes to amend the Plan to modify the vesting provisions for options granted
under the Plan on and after January 12, 2001;

 

RESOLVED, the Plan is hereby amended as indicated below:

 

1.

 

Section 5.4 of the Plan is amended effective as of January 12, 2001, to read as
follows:

 

5.4 Vesting of Stock Options.

 

Except as provided by the Committee in the applicable Award Agreement, Stock
Options shall vest and become exercisable as follows:

 

(a) 34% of the Stock Options granted shall vest on the Stock Option grant date;

 

Second Amendment to the

Caremark Rx, Inc. 1992 Stock Incentive Plan

Page 1



--------------------------------------------------------------------------------

(b) 33% of the Stock Options granted shall vest on each of the first anniversary
and second anniversary of the Stock Option grant date; provided, however, that
for Stock Options granted prior to January 12, 2001, if during the first year
after the Stock Option grant date, the stock price of the Common Stock closes at
or above $12.00 (or such other price as determined by the Committee and set
forth in the applicable Award Agreement) for any twenty (20) out of thirty
(30) consecutive trading days, the 33% of the Stock Options due to vest on the
first anniversary of the Stock Option grant date shall vest immediately at the
end of such 20th day, and provided, however, that for Stock Options granted
prior to January 12, 2001, if during the second year after the Stock Option
grant date, the stock price of the Common Stock closes at or above $18.00 (or
such other price as determined by the Committee and set forth in the applicable
Award Agreement) for any twenty (20) out of thirty (30) consecutive trading
days, the 33% of the Stock Options due to vest on the second anniversary of the
Stock Option grant date shall vest immediately at the end of such 20th day.

 

2.

 

The name of the Plan is changed effective as of January 12, 2001 from the
Amended & Restated Medpartners, Inc. Incentive Compensation Plan to the Caremark
Rx, Inc. 1992 Stock Incentive Plan. All references in any Company documents to
the Amended & Restated Medpartners, Inc. Incentive Compensation Plan shall,
after January 12, 2001, be a reference to the Caremark Rx, Inc. 1992 Stock
Incentive Plan.

 

3.

 

All other provisions of the Plan not inconsistent herewith are hereby confirmed
and ratified.

 

Approved by the Board of Directors by resolutions on January 12, 2001.

 

Second Amendment to the

Caremark Rx, Inc. 1992 Stock Incentive Plan

Page 2